Celebrezze, C.J.,
concurring. I agree fully with today’s judgment and the majority’s excellent analysis of the legal and policy considerations attendant to private releases from prosecution. However, I would grant plaintiffs motion to dismiss defendants’ cross-appeal which raises the issue of the release’s validity. In my opinion the defendants, without excuse, failed to perfect their appeal by not filing a notice of cross-appeal and memorandum in support of jurisdiction with this court as required by Section 1, Rule I, and Section 4, Rule II, of the Rules of Practice of the Supreme Court of Ohio.
Section 1, Rule II of the Rules of Practice of the Supreme Court states the effect of failure to comply with the required filing of a notice of appeal in the Supreme Court as follows:
“If a copy of the notice of appeal is not filed or offered for filing in the Supreme Court in compliance with Sections 1, 2, 3, 4, 5, 6 and 7 of Rule I, the Supreme Court may refuse to accept such copy for filing or may dismiss the appeal, either on its own motion or on motion of a party, for lack of prosecution.”
Failure to comply with these rules was the basis for dismissal in Bazell v. Cincinnati (1968), 13 Ohio St. 2d 63 [42 O.O.2d 137], which held at paragraph five of the syllabus:
“Where a notice of appeal from a judgment of the Court of Appeals is duly filed in the Court of Appeals but no copy of such notice is filed in the Supreme Court within 20 days [now 30 days] after such filing in the Court of Appeals as required by Section 1(A), Rule I, of the Supreme Court, such appeal will be dismissed pursuant to Section 1 of Rule II.”
Although I fully agree that this court should exercise its discretion to allow certain appeals which are not in strict conformity with our rules when the interest of justice so demands, in this case I believe the defendants have not offered a compelling reason for their failure to perfect the appeal as required.